Case 1:16-cv-05824-LDH-CLP Document 117 Filed 10/29/20 Page 1 of 2 PageID #: 1080




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

     YASER OMAR, EMMANUEL GARCIA,
     and CHARLIE GARCIA, Individually and
     On Behalf of All Others Similarly Situated,
                                                            16 Civ. 5824 (LDH) (CLP)
                                     Plaintiffs,
                                                          CLERK’S CERTIFICATE OF
                                                                 DEFAULT
     -against-

     1 FRONT STREET GRIMALDI, INC.
     d/b/a GRIMALDI’S PIZZERIA, DUMBO
     RESTAURANT                   CORP. d/b/a
     GRIMALDI’S            PIZZERIA, SIXTH
     AVENUE       GRIMALDI, INC.        d/b/a
     GRIMALDI’s PIZZERIA, 1215 SURF
     AVE.    RESTAURANT           CORP. d/b/a
     GRIMALIDI’S PIZZERIA, and FRANK
     CIOLLI, Jointly and Severally,

                                  Defendants.



         I, Douglas C. Palmer, Clerk of the United States District Court for the Eastern District of

  New York, do hereby certify that this action was commenced on October 18, 2016 with the filing

  of a summons and complaint, a copy of the summons and complaint was served on 1 FRONT

  STREET GRIMALDI, INC. d/b/a GRIMALDI’S PIZZERIA, SIXTH AVENUE GRIMALDI,

  INC. d/b/a GRIMALDI’S PIZZERIA, GRIMALDI’S LUNA PARK INC. d/b/a GRIMALDI’S

  PIZZERIA and FRANK CIOLLI by their counsel, who accepted service of process for all

  defendants as set forth in a stipulation filed on November 8, 2016. Later, a second amended

  complaint, replacing defendant GRIMALDI’S LUNA PARK INC. d/b/a GRIMALDI’S

  PIZZERIA with 1215 SURF AVE. RESTAURANT CORP. d/b/a GRIMALDI’S PIZZERIA, and

  then a third amended complaint, adding claims against DUMBO RESTAURANT CORP. d/b/a

  GRIMALDI’S RESTAURANT, INC. (together, with 1 FRONT STREET GRIMALDI, INC.
                                                   1
Case 1:16-cv-05824-LDH-CLP Document 117 Filed 10/29/20 Page 2 of 2 PageID #: 1081




  d/b/a GRIMALDI’S PIZZERIA, SIXTH AVENUE GRIMALDI, INC. d/b/a GRIMALDI’S

  PIZZERIA and 1215 SURF AVE. CORP. d/b/a GRIMALDI’S PIZZERIA, “Corporate

  Defendants”), were filed. Corporate Defendants filed an answer to the third amended complaint

  on June 29, 2018.

           Following a motion to withdraw as counsel, counsel for Corporate Defendants were

  relieved as counsel on December 20, 2019. Corporate Defendants were instructed to find new

  counsel and granted several extensions, the final extension of which was October 23, 2020, yet no

  counsel has appeared for Corporate Defendants.

           I further certify that the docket entries indicate that the Corporate Defendants have failed

  to appear by counsel or otherwise defend in this Action despite the Court ordering counsel for

  Corporate Defendants to appear by October 23, 2020 and warning Corporate Defendants that

  failure to have counsel appear could result in a default judgment, and Corporate Defendants’ time

  to have counsel appear has therefore expired. The default of the Corporate Defendants is hereby

  noted.


  Dated: New York, New York
         _____________, 2020

                                                                Douglas C. Palmer
                                                                Clerk of Court



                                                         By:
                                                                Deputy Clerk




                                                    2
